Electronically Filed
                                                          Supreme Court
                                                          SCPR-XX-XXXXXXX
                                                          31-JAN-2019
                                                          08:05 AM
                           SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE GISELA IGLESIAS, Petitioner.


                         ORIGINAL PROCEEDING

                                 ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition filed by attorney
Gisela Iglesias to resign and surrender her license to practice
law in the State of Hawai#i, pursuant to Rule 1.10 of the Rules
of the Supreme Court of the State of Hawai#i (RSCH),
           IT IS HEREBY ORDERED that the petition is granted nunc
pro tunc to December 31, 2018.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Gisela Iglesias, attorney number 4241, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
           DATED:   Honolulu, Hawai#i, January 31, 2019.
                                         /s/ Mark E. Recktenwald
                                         /s/ Paula A. Nakayama
                                         /s/ Sabrina S. McKenna
                                         /s/ Richard W. Pollack
                                         /s/ Michael D. Wilson